 Case 1:18-cv-02054-LPS Document 55 Filed 01/13/20 Page 1 of 6 PageID #: 1808



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH,                         )
                                                   )
                        Plaintiff,                 )
                                                   )
         v.                                        )   C.A. No. 18-2054-LPS
                                                   )
BANNER LIFE SCIENCES LLC,                          )
                                                   )
                        Defendant.                 )


                                     JOINT STATUS REPORT

         Pursuant to the Court’s January 7, 2020 Order (D.I. 53) requesting a joint status report

setting forth the parties’ positions as to how this case should proceed, the parties hereby

respectfully respond as follows:

PLAINTIFF’S POSITION:

         This Court’s January 7, 2020 decision on Banner’s motion for judgment on the pleadings

presents novel and difficult legal questions with significant implications requiring resolution by

the Federal Circuit. During their meet and confer, Biogen informed Banner that it intends to

appeal the decision and asked whether Banner intends to enter the market prior to the expiration

of the ’001 patent on June 20, 2020, and if so, when. Banner would not answer that question and

said that it will ask this Court to enter final judgment.

         Entry of judgment will allow the FDA to immediately issue final approval of Banner’s

MMF-containing product. A traditional stay of the judgment by either this Court or the Federal

Circuit will not suffice to preserve the status quo. See Sanofi-Aventis U.S. LLC v. Sandoz, Inc.,

Nos. 2009-1427, -1444, 2009 WL 7365766, at *2 (Fed. Cir. Aug. 13, 2009) (Moore, J.,

concurring). If final judgment is entered, only a temporary restraining order or injunction will




{01526028;v1 }                                     1
 Case 1:18-cv-02054-LPS Document 55 Filed 01/13/20 Page 2 of 6 PageID #: 1809



maintain the status quo and prevent Banner from entering the market before the Federal Circuit

can consider Biogen’s appeal.

         If Banner cannot or does not intend to market its product prior to the June 20, 2020

expiration date of the ‘001 patent, then neither the parties nor the Court need to expend the

resources necessary to litigate a motion for injunctive relief. Perhaps Banner will answer this

highly relevant timing question if the Court asks it. However, if Banner seeks immediate entry

of final judgment and will not disclose whether it will enter the market prior to June 20, 2020,

then Biogen is prepared to promptly file a motion asking this Court to defer entry of judgment or

issue a temporary restraining order (“TRO”) pursuant to Fed. R. Civ. P. 65(b) while it considers

Biogen’s application pursuant to Fed. R. Civ. P. 62(d) for an injunction to prevent Banner from

launching its copy of Tecfidera® until the Federal Circuit decides Biogen’s appeal or the ’001

patent expires on June 20, 2020, whichever is earlier. Alternatively, Biogen will ask this Court

to enter a TRO or preliminary injunction sufficient to allow Biogen to seek injunctive relief from

the Federal Circuit pending appeal. This Court’s January 7, 2020, order instructed the parties to

first meet and confer to submit this joint status report no later than January 13, 2020, to provide

the Court with “their position(s) as to how this case should now proceed and with forms of any

additional order(s) any party wishes the Court to enter.” See D.I. 53. While Biogen is ready to

file a motion for injunctive relief immediately, Biogen did not do so today as it understood this

Court’s order as first asking for the parties’ positions before receiving additional motions.

Biogen’s proposed revisions to the final judgment were in no way an acquiescence to Banner’s

filing the proposed judgment at this time, as expressly noted in Biogen’s communications to

Banner.

         Moreover, Banner’s accusations of “gamesmanship” and “delay” ring hollow given that

Banner waited until November 2018—eight months after Banner sent its initial Paragraph IV

{01526028;v1 }                                    2
 Case 1:18-cv-02054-LPS Document 55 Filed 01/13/20 Page 3 of 6 PageID #: 1810



notice—before it belatedly decided to challenge Biogen’s ’001 patent. The consequences of

Banner’s self-made delay should rest with Banner, not Biogen.

         Banner’s premature launch would cause irreparable harm to Biogen and its multiple

sclerosis (“MS”) portfolio—especially its recently-launched VumerityTM product which, like

Biogen’s Tecfidera®, also provides the monomethyl fumarate (“MMF”) active moiety upon

administration to patients. This harm cannot be fully and adequately addressed by monetary

damages. Banner’s suggestion that Biogen is not irreparably harmed because VumerityTM is not

covered by the ’001 patent is unavailing—“[e]ven without practicing the claimed invention, the

patentee can suffer irreparable injury. Direct competition in the same market is certainly one

factor suggesting strongly the potential for irreparable harm without enforcement of the right to

exclude.” Presidio Components, Inc. v. Am. Tech. Ceramics Corp., 702 F.3d 1351, 1363 (Fed.

Cir. 2012). Here, Banner’s MMF-containing product will compete against VumerityTM in the

same market. The ’001 patent provides Biogen with the right to exclude Banner’s MMF-

containing product even if VumerityTM is not covered by the ’001 patent. And Biogen will face

irreparable competitive harm without enforcement of its right to exclude during a critical

window for VumerityTM.

         Biogen also asked Banner if it would agree to an injunction pending appeal. Banner’s

response was to ask how much Biogen is offering as security, but Banner, in addition to refusing

to state whether it is even ready to launch would not provide information relevant to this issue.

Because Biogen’s financial health is not in question, security in case Biogen’s appeal is

unsuccessful should be a non-issue. If a corporate undertaking or bond is required, the burden is

on Banner to come forward with information that it is in the best position to provide regarding

the amount of harm, if any, that it could suffer from a wrongful restraint. See Fresenius Kabi

USA, LLC v. Fera Pharms., LLC, No. 15-cv-3654, 2016 U.S. Dist. LEXIS 128126, at *44

{01526028;v1 }                                   3
 Case 1:18-cv-02054-LPS Document 55 Filed 01/13/20 Page 4 of 6 PageID #: 1811



(D.N.J. Sept. 20, 2016) (granting preliminary injunction and ordering that “Counsel shall confer

as to the amount and terms of a bond, and submit any dispute to the Magistrate Judge within 10

days.”).

         Biogen respectfully requests that the Court compel Banner to provide the requested

information, and further requests that the Court schedule a conference to discuss these issues,

including a briefing schedule and procedures going forward.

DEFENDANT’S POSITION:

         The Court’s Opinion and Order (D.I. 52, 53) dated January 7, 2020, resolve all

outstanding issues in this case. Therefore, the Court should enter Final Judgment. Banner’s

proposed Final Judgment Order is attached as Exhibit A. While Biogen disagrees that Final

Judgment is proper, it provided proposed revisions to the Final Judgment Order shown in redline

in Exhibit B. Banner does not believe the deletions with regard to paragraphs 2 and 3 are

appropriate as those paragraphs provide for the basis and procedure for Banner to seek its costs

at the appropriate time. With regard to whether the term “asserted” should be added before

claims in paragraph 1 of the Final Judgment Order, Banner was unaware that there were

unasserted claims. In any event, there is only one independent claim in the ’001 patent; since it

was held not infringed, none of the other claims can be infringed.

         With regard to Biogen’s request to delay entry of Final Judgment, Biogen merely seeks to

further delay Banner’s entry to the market despite its loss on the merits. Banner presently has

tentative approval. As noted above in Plaintiff’s section, Biogen is opposing entry of Final

Judgment in an attempt to prevent FDA from granting Final Approval. In essence, Biogen seeks

a Temporary Restraining Order/Preliminary Injunction based on FDA inaction without satisfying

any of the four prongs typically evaluated by the Court or providing Banner the security it would




{01526028;v1 }                                   4
    Case 1:18-cv-02054-LPS Document 55 Filed 01/13/20 Page 5 of 6 PageID #: 1812



be entitled to under Federal Rules of Civil Procedure 62(d) and 65(c). Biogen’s gamesmanship

should be rejected.

         With regard to its proposal for Preliminary Injunction proceedings, Biogen has known

since at least mid-September 2019 that Banner’s motion was approaching decision. Biogen

could have prepared the majority of its papers at that time. Additionally, nearly a week has

passed since this Court rendered its decision, Biogen has had time to file its request in the

interim, and it has not done so. Biogen’s delay in filing stands in stark contrast to its purported

need for the injunction.1

         Instead of filing, Biogen has (1) sought Banner’s agreement to self-impose an injunction

without even offering the security Banner would be entitled to if Biogen successfully obtained a

Court-ordered injunction, and (2) requested access to Banner’s most confidential economic

documents while holding the threat of an injunction over Banner’s head. Banner had no choice

but to decline such requests from Biogen. Moreover, as Biogen well knows, the issue of a bond

is frequently addressed only after the Plaintiff shows that it is entitled to an injunction. As such,

Banner should not have to provide Biogen the requested information.

         Biogen cannot make the requisite showing that it is entitled to a TRO or a preliminary

injunction. First, any request for a preliminary injunction of necessity must demonstrate a strong

showing that it is likely to succeed on the merits. Hilton v. Braunskill, 481 U.S. 770, 776 (1987).

Given the Court’s opinion, Biogen cannot do so. Second, Biogen’s only assertion of irreparable

harm is tied to its MS portfolio in general, and more specifically to its recently launched

VumerityTM product. According to Biogen, however, VumerityTM is not covered by the ’001


1
   For all practical purposes, Biogen is seeking a permanent injunction given that the ’001 patent
only has approximately 5 months left prior to expiration. If Biogen were truly concerned and not
just trying to “run out the clock,” it could have—and would have—proposed an expedited period
for briefing to this Court or appeal. Instead, it requests a conference for some unspecified time
in the future while opposing entry of Final Judgment.
{01526028;v1 }                                     5
    Case 1:18-cv-02054-LPS Document 55 Filed 01/13/20 Page 6 of 6 PageID #: 1813



patent. See Exhibit C (VumerityTM “Orange Book” listing). In other words, Biogen asserts that

it has been using the 30-month stay not because it is concerned about Banner competing with its

Tecfidera® product, i.e., the product which entitles Biogen to the 30-month stay; rather, it has

been using that statutory stay to protect a product that has no “Orange Book”-listed patents that

would prevent Banner’s approval. As such, Biogen’s request for a preliminary injunction should

be rejected and Final Judgment entered. At a bare minimum, Final Judgment should be entered,

and Biogen can request whatever relief it seeks from that judgment in supplemental filings.2

          As for the appropriate procedure, Banner does not believe that a further call with the

Court is necessary prior to entry of Final Judgment. Should the Court have questions or believe

a call would be helpful to the Court, Banner can be available for a call at the earliest date that is

convenient for the Court.


    ASHBY & GEDDES                                   SHAW KELLER LLP

    /s/ Steven J. Balick                             /s/ Nathan R. Hoeschen
    ____________________________
    Steven J. Balick (#2114)                         Karen E. Keller (#4489)
    Andrew C. Mayo (#5207)                           David M. Fry (#5486)
    500 Delaware Avenue, 8th Floor                   Nathan R. Hoeschen (#6232)
    P.O. Box 1150                                    I.M. Pei Building
    Wilmington, DE 19899                             1105 North Market Street, 12th Floor
    (302) 654-1888                                   Wilmington, DE 19801
    sbalick@ashbygeddes.com                          (302) 298-0700
    amayo@ashbygeddes.com                            kkeller@shawkeller.com
                                                     dfry@shawkeller.com
    Attorneys for Plaintiff                          nhoeschen@shawkeller.com

                                                     Attorneys for Defendant

2
   Should Biogen actually file the TRO it has threatened since September 2019, it is worth noting
that the ’001 patent only covers a method of treatment. Therefore, Banner could only ever
infringe—if at all—by actually releasing product into the marketplace and through patients
taking the product. Without administration to actual patients, there is no direct infringement of a
method of treatment patent, and, without direct infringement, Banner cannot be liable under 35
U.S.C. Section 271(b) or (c). Yet, Biogen has requested information relating to—and
presumably seeks to enjoin—Banner’s manufacturing activities, contracting, and other activities.
A method of treatment patent cannot block such non-infringing activities.
{01526028;v1 }                                   6
